The petition satisfies the requirements of SCR 98(5). Accordingly,
                     we approve attorney Thomas D. Czik's resignation. SCR 98(5)(a)(2). The
                     petition is hereby granted.
                                 It is so ORDERED.



                                                                                  , C.J.
                                                      Gibbons




                                                                                  ,   J.
                                                      Hardesty


                                                         a—SC.9c
                                                      Parraguirre


                                                                                      J.




                     cc: David A. Clark, Bar Counsel
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Thomas D. Czik
                          Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    .4etn